DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/20/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 8-11 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Fendt et al. (Pub. No. US: 2017/0082582), hereinafter, Fendt.

Regarding claim 1, Fendt discloses a method for creating an evaluation table for an ultrasonic inspection of an object (see: par. 0002), the method comprising: 
simulating a scattering of ultrasound on a defect having an established defect size using a computer-implemented two-dimensional or three-dimensional simulation (see: par. 0035), wherein the defect size is less than or equal to the wavelength of the ultrasound and the simulation takes into consideration a mode conversion of the ultrasound by the defect (see: par. 0008, 0024); 
ascertaining the reflectivity of the defect from the simulation (see: par. 0046); and creating the evaluation table by means of an assignment of the ascertained reflectivity to the established defect size of the defect (see: par. 0047, 0060, 0063).
Regarding claim 2, Fendt discloses the method as claimed in claim 1, wherein the simulation is based at least in part on finite differences (see: par. 0011, 0033).
Regarding claim 4, Fendt discloses the method as claimed in claim 1, wherein the simulation is exclusively performed in a subregion of the object surrounding the defect (see: par. 0025).
Regarding claim 8, Fendt discloses the method as claimed in claim 1, further comprising validating the simulation using a comparison ultrasonic inspection on at least one produced defect; wherein the defect size of the produced defect is greater than the wavelength of the ultrasound used during the comparison ultrasonic measurement (see: par. 0011, 0040, 0056-0057).
Regarding claim 9, Fendt discloses the method as claimed in claim 1, in which the evaluation table is ascertained as a diagram or formula expression (see: par. 0057).
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Bohm (Pub. No.: US 2016/0209371), hereinafter, Bohm.
Regarding claims 1 and 10, Bohm discloses a method for the ultrasonic inspection of an object (see: abstract), the method comprising: 
radiating ultrasound onto at least one volume element of the object (see: par. 0015, 0017); 
acquiring at least one ultrasound reflected from the volume element because of at least one defect (see: par. 0012-0013); 
determining the reflectivity by means of the absolute value of a time-dependent amplitude of the reflected ultrasound for the volume element (see: par. 0057); and 
ascertaining a defect size associated with the determined reflectivity by means of an evaluation table (see: par. 0011, 0013, 0021 and 0023) created by: 
simulating a scattering of ultrasound on a defect having an established defect size using a computer-implemented two-dimensional or three-dimensional simulation (see: par. 0011, 0013, 0021 and 0023), wherein the defect size is less than or equal to the wavelength of the ultrasound and the simulation takes into consideration a mode conversion of the ultrasound by the defect (see: par. 0017, 0040-0041); ascertaining the reflectivity of the defect from the simulation; and creating the evaluation table by means of an assignment of the ascertained reflectivity to the established defect size of the defect (see: par. 0061).
Regarding claims 2, 4-5, see: (par. 0041).
Regarding claim 3, (see: par. 0046).
Regarding claims 8-9, see: par. 00111, 0040, 0056-0057).
Regarding claim 11, Bohm discloses the method as claimed in claim 10, in which the determination of the reflectivity is based on a SAFT analysis (see: par 0061).
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Rolf et al. (''Kopplung von EFIT und GPSS).
Regarding claims 1 and 10, Rolf discloses a method for producing an evaluation table for ultrasonic inspection of an object (cf. the abstract, the "database"), comprising the steps of: simulating a scattering of ultrasound at least one defect having a defined defect size by means of a computer-implemented two-dimensional or three-dimensional simulation (cf. point 2, “the method used"), wherein the defect size is smaller than or equal to the wavelength of the ultrasound (see figure 5, in which typical ultrasound inspection frequencies are 500 kHz or less, which corresponds to a wavelength of more than 11 mm in steel), and the simulation takes into consideration a mode conversion of the ultrasound due to the defect (cf. point 2.1, "EFIT", and point 2.2, "GPSS", which explicitly mentions the "polarisation vectors"); ascertaining the reflectivity of the defect from the simulation (cf. the abstract, the "defect reflexes", and figure 3.31, which shows the amplitude in Bel units); and producing the evaluation table by means of allocating the ascertained reflectivity to the detected defect size of the defect (see: abstract). 
2.2) A similar argument with regard to lack of novelty can also be derived for D2: see figures 1-5, the table, the corresponding passages of text, in particular the points "Introduction" and "1. CIV A tools dedicated to ultrasonic inspection". 2.4) At this point, it is also noted that the subject matter of the first claim does not involve an inventive step either, proceeding from Bohm. The reasons are as follows: Bohm discloses a method for producing an evaluation table for ultrasonic inspection of an object (see figures 1-3, table 1, the corresponding passages of text, in particular page 12, line 5 - page 19, line 9), from which method the subject matter of claim 1 differs in that the simulation takes into consideration a mode conversion of the ultrasound due to the defect. The problem addressed by the present invention can therefore be considered that of achieving higher accuracy when determining equivalent defect sizes. 

However, this feature has already been used for the same purpose in similar methods; cf. Rolf, points 2.1 and Steve 2.2, and , point 1. 1. A person skilled in the art seeking to achieve the same purpose in a method according to Bohm could easily apply the above feature to like effect to the subject matter of Bohm, and would thereby arrive at a method according to claim 1 without exercising inventive skill.

Regarding claims 2-5 and 8-9 are taught in Rolf; cf. points 1 and 2, the additional features of claims 3-4 and 8-9 are present in Rolf; cf. points "introduction" and "1. CIV A tools dedicated to ultrasonic inspection". 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The combination of features in dependent claims 6 and 7 appears to be neither known nor obvious from the available prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861